
	
		III
		110th CONGRESS
		2d Session
		S. RES. 705
		IN THE SENATE OF THE UNITED STATES
		
			October 2
			 (legislative day, September 17), 2008
			Mr. Brownback (for
			 himself, Mr. Levin, and
			 Mr. Voinovich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  commitment of the United States to the preservation of religious and cultural
		  sites and condemning instances in which such sites are
		  desecrated.
	
	
		Whereas the Senate is committed to protecting and
			 preserving the cultural heritage of all national, religious, and ethnic groups,
			 including cemeteries and other sacred sites of those groups in the United
			 States and abroad;
		Whereas the Holocaust annihilated much of the Jewish
			 population of Europe, and in many countries in Europe, no Jewish people were
			 left to care for the communal properties that represent a historic culture in
			 the area and constitute an integral part of the Jewish religion;
		Whereas the Holocaust and 45 years of atheistic, Communist
			 governments in Eastern Europe created a critical need that led to the
			 establishment of the United States Commission for the Preservation of America's
			 Heritage Abroad under section 1303 of the International Security and
			 Development Cooperation Act of 1985 (16 U.S.C. 469j);
		Whereas the United States Commission for the Preservation
			 of America's Heritage Abroad is tasked with identifying and reporting on
			 cemeteries, monuments, and historic buildings in Eastern and Central Europe
			 that are associated with the heritage of United States citizens and obtaining
			 assurances from the governments in those regions that those properties will be
			 protected and preserved;
		Whereas many of those properties continue to be endangered
			 and governments and communities continue to face fundamental and compelling
			 challenges in the preservation of those properties;
		Whereas experts within Lithuania and from around the world
			 believe that the cemetery located in the Snipiskes area of Vilnius, Lithuania,
			 is an historic Jewish cemetery and is sacred ground;
		Whereas, in 2005, municipal authorities in Vilnius,
			 Lithuania, approved the construction of an apartment building at the outer edge
			 of that Jewish cemetery;
		Whereas that cemetery dates to the 15th century and is
			 known by scholars in Lithuania and around the world as the first Jewish
			 cemetery in Vilnius;
		Whereas it is believed that, before the Government closed
			 the cemetery in the early 1800s, more than 50,000 Jews were buried
			 there;
		Whereas, in December 2006, several months after experts
			 and groups from around the world expressed grave concern about the desecration
			 of the Snipiskes cemetery, the Prime Minister of Lithuania established a
			 working group to define the cemetery’s borders and to consider how to
			 memorialize it;
		Whereas, in 2007, before the conclusion of the working
			 group, authorities of the Government of Lithuania approved additional
			 construction on the disputed ground;
		Whereas, in May 2007, the working group, consisting of
			 historians, scientists, and rabbis from Lithuania and around the world, called
			 for a halt in construction activity until completion of a site study to be
			 undertaken using ground-penetrating radar;
		Whereas, on September 3, 2008, a group commissioned by the
			 Government of Lithuania to study the area using the ground-penetrating radar
			 concluded that the boundaries of the cemetery included the disputed apartment
			 buildings;
		Whereas the Ministry of Culture of Lithuania released a
			 statement dismissing the study as inconclusive;
		Whereas the fact that the Government of Lithuania has
			 allowed construction to take place at the Jewish cemetery located in the
			 Snipiskes area of Vilnius, Lithuania, and that desecration of sacred sites
			 continues into the 21st century, is an affront to the international Jewish
			 community, the people of the United States, and everyone who values religious
			 freedom and ethnic diversity around the world;
		Whereas the United States and Lithuania signed the
			 Agreement on the Protection and Preservation of Certain Cultural Properties on
			 October 15, 2002;
		Whereas Article 1 of the Agreement states, Each
			 Party will take appropriate steps to protect and preserve the cultural heritage
			 of all national, religious or ethnic groups . . . who reside or resided in its
			 territory and were victims of genocide in its territory during the Second World
			 War. The term cultural heritage for purposes of this Agreement
			 means . . . cemeteries and memorials to the dead . . . .;
		Whereas cemeteries are sacred sites and are established to
			 remain undisturbed in perpetuity, and the sanctity of a cemetery is determined
			 by the bodies buried in the cemetery; and
		Whereas, while vandalism of headstones or construction of
			 a commercial building on the site disgraces the cemetery, it does not change
			 its sacred status: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 strongly to the Government of Lithuania that the cemetery located in the
			 Snipiskes area of Vilnius, Lithuania, which is an important part of the
			 cultural heritage of the Jewish people, should not be further
			 desecrated;
			(2)urges the
			 Government of Lithuania to take all the necessary steps to immediately stop
			 and, if necessary, reverse, construction on that cemetery;
			(3)reaffirms that
			 constructive bilateral relations between Lithuania and the United States are
			 important to the Governments and citizens of both countries; and
			(4)expresses strong
			 support for the work of the United States Commission for the Preservation of
			 America's Heritage Abroad and for the European countries that continue to work
			 to preserve sacred historical sites, despite ongoing challenges.
			
